UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-2355


MARLOW L. BATES, SR.,

                Plaintiff - Appellant,

          v.

SAMSUNG ELECTRONICS AMERICA, INC.; SONY CORP OF AMERICA; L G
ELECTRONICS USA, INC.; MITSUBISHI ELECTRIC & ELECTRONICS USA
INC.; PANASONIC ELECTRIC WORKS CORP. OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, Senior District
Judge. (1:10-cv-03158-JFM)


Submitted:   September 17, 2012          Decided:   September 27, 2012


Before GREGORY, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Marlow L. Bates, Sr., Appellant Pro Se.     James B. Astrachan,
Daniel P. Doty, Julie Rebecca Rubin, ASTRACHAN GUNST AND THOMAS
PC, Baltimore, Maryland; David Ira Ackerman, SNR DENTON US LLP,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Marlow   L.   Bates,   Sr.,   appeals    the   district    court’s

orders dismissing his copyright infringement suit for failure to

state a claim upon which relief could be granted and denying his

post-judgment motion for leave to amend his complaint.              We have

reviewed the record and find no reversible error.            Accordingly,

we affirm for the reasons stated by the district court.                 See

Bates v. Samsung Electronics Am., Inc., No. 1:10-cv-03158-JFM

(D. Md. July 20, 2011 & Dec. 1, 2011).            We further deny Bates’

motion for the appointment of counsel.            We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                    AFFIRMED




                                   2